278 Md. 361 (1976)
363 A.2d 965
DUCKWORTH
v.
KELLY-SPRINGFIELD TIRE COMPANY ET AL.
[No. 20, September Term, 1976.]
Court of Appeals of Maryland.
Decided October 7, 1976.
The cause was argued before MURPHY, C.J., and SINGLEY, SMITH, DIGGES, LEVINE and ELDRIDGE, JJ.
Ronald J. Levasseur, with whom were Levasseur & Held on the brief, for appellant.
Hugh A. McMullen, with whom were Geppert, McMullen & Paye on the brief, for Kelly-Springfield Tire Company, part of appellee. Dennis M. Andreone, Special Assistant Attorney General, with whom were Francis B. Burch, Attorney General, on the brief, for Subsequent Injury Fund, other appellee.
*362 PER CURIAM:
A petition for writ of certiorari was granted to review the decision of the Court of Special Appeals in Duckworth v. Kelly-Springfield Tire Company, 30 Md. App. 348, 353 A.2d 1 (1976). This Court adopts the well-reasoned opinion of Judge Davidson filed in that case and affirms the judgment of the Court of Special Appeals.
Judgment of the Court of Special Appeals affirmed, costs to be paid by the appellant.